Citation Nr: 1132334	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from December 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Fort Harrison, Montana.                 

In September 2008, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

In a February 2009 decision, the Board denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Subsequently, the Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending at the Court, the Veteran's attorney-representative and VA's Office of the General Counsel filed a Joint Motion to vacate the Board's decision with regard to the TDIU issue and remand the Veteran's claim for readjudication.  In a December 2009 Order, the Court granted the Joint Motion, vacated the Board's February 2009 decision with regard to the TDIU issue, and remanded this case to the Board for readjudication.      

Pursuant to the Court's Order, the Board remanded this case for additional development in December 2010.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

To establish entitlement to TDIU, the evidence must show that a claimant has impairment from service-connected disabilities that renders him unable to follow a substantially gainful occupation.  38 C.F.R. § 4.16 (2010).  Consideration may be given to a claimant's level of education, special training, and previous work experience in determining whether appellant is unable to follow a substantially gainful occupation and is thus unemployable.  38 C.F.R. §§  3.341, 4.16(b).   

In the Joint Motion, the parties stated that a remand was warranted in this case because the Board did not provide adequate reasons and bases for its decision.  In the February 2009 decision, the Board determined that the Veteran met the schedular criteria necessary to establish TDIU pursuant to 38 C.F.R. § 4.16(a).  However, the Veteran's claim was denied because the Board found that "the objective evidence [did] not support the Veteran's claim of unemployability."  The Board's determination that the Veteran was not unemployable was based largely on a VA examination report, dated in March 2008.  In the March 2008 VA examination report, the examiner stated that the Veteran "certainly would be able to do sedentary or partial sedentary employment."  The parties noted that the Board's decision did not account for the fact that the March 2008 examiner was charged with conducting an examination of the Veteran's joints, and that rendering her opinion that the Veteran was capable of sedentary or partial sedentary employment, the examiner did not consider the Veteran's service-connected disabilities other than his bilateral ankle disabilities, and his lumbar and thoracic spine disabilities.  The parties reported that service connection was also in effect for the following disabilities: depression (50 percent disabling); tinnitus (10 percent disabling); left lower extremity radiculopathy (10 percent disabling); right lower extremity radiculopathy (10 percent disabling); and residuals of tympanotomy, with bilateral hearing loss (noncompensable).  The parties also indicated that although the Board acknowledged that the Veteran had completed 12 grades of school, and that his occupational history included being a rancher, construction worker, and welder, the Board did not fully consider those facts in analyzing whether the Veteran was capable of substantially gainful employment, particularly in light of the fact that the VA examiner stated that he was capable of performing only "sedentary" or "partial sedentary" work.       

Pursuant to the December 2009 Order, the Board remanded this case in December 2010.  The Board directed that the Veteran undergo VA examinations for the spine, right and left ankles, depression, tinnitus, ear, and right and left lower extremity disabilities to assess the severity of his service-connected disabilities.  After reviewing the record and examining the Veteran, each examiner, as appropriate, was expected to offer an opinion as to the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.   

In January 2011, the Veteran underwent a VA joints examination.  The examination was conducted by J.L., NP-C, who was the same examiner who had conducted the March 2008 VA joints examination.  Following the physical examination, she essentially gave the exact same opinion she had previously given; she opined that the Veteran was capable of sedentary and/or partial sedentary work "if he wished to do so."  However, she did not provide a rationale for her opinion and she did not reconcile how the Veteran was qualified for sedentary and/or partial sedentary work when his employment history only involved manual labor, such as being a rancher, construction worker, and welder.  

In addition, the Board notes that in January 2011, the Veteran underwent a VA psychiatric evaluation.  The examination was conducted by R.J.B., Ph.D., who had conducted numerous prior examinations, including a March 2008 VA psychiatric examination.  In both the March 2008 and January 2011 VA examinations, Dr. B. diagnosed the Veteran with dysthymic disorder and concluded that in terms of the effects of the Veteran's depressive symptoms on his occupational productivity, there would be reduced reliability and productivity due to such symptoms.  However, in the January 2011 examination report, Dr. B. further noted that the Veteran was intellectually capable and should be able to understand, remember, and carry out detailed as well as simple directions under low stress conditions.  According to Dr. B., it was likely that the Veteran would need extra time to complete simple tasks but that he should be able to do so without the need for a great deal of supervision.  The Board finds the opinion from Dr. B. to be unclear because on the one hand, he appears to conclude that the Veteran's service-connected depression would cause problems at work thereby possibly precluding employment; however, on the other hand, he appears to find that the Veteran's depression did not preclude employment and that the Veteran was capable of working.  This opinion needs to be clarified.  

Furthermore, the Board observes that in January 2011, the Veteran underwent a VA audiological evaluation.  At that time, he was diagnosed with tinnitus.  He was also diagnosed with normal, sloping to moderate sensorineural hearing loss in the right ear, and mild, sloping to severe mixed hearing loss in the left ear.  However, the examiner did not address the pertinent question of whether the Veteran's service-connected tinnitus and/or bilateral hearing loss precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.   

In light of the above, it is the Board's determination that the RO has not complied with the instructions from the December 2010 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to Dr. R.J.B., the examiner who had evaluated the Veteran in the March 2008 and January 2011 VA examinations, and request that he provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected depression, and/or his service-connected bilateral ankle disabilities, lumbar and thoracic spine disabilities, left lower extremity radiculopathy, right lower extremity radiculopathy, tinnitus, and bilateral hearing loss, alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  [Emphasis added.]  The Board notes that the Veteran has completed 12 grades of school, and his occupational history includes being a rancher, construction worker, and welder.           

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

Dr. B. is also requested to provide a rationale for any opinion expressed.  

2.  If Dr. B. from the March 2008 and January 2011 VA examinations is no longer available, the RO should afford the Veteran a VA psychiatric examination for the purpose of determining to what extent the Veteran's service-connected depression provides limitations on his ability to obtain employment.  The claims folder and a copy of this remand must be made available for review in conjunction with the examination.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following:     



Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected depression, and/or his service-connected bilateral ankle disabilities, lumbar and thoracic spine disabilities, left lower extremity radiculopathy, right lower extremity radiculopathy, tinnitus, and bilateral hearing loss, alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  [Emphasis added.]  The Board notes that the Veteran has completed 12 grades of school, and his occupational history includes being a rancher, construction worker, and welder.           

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

A rationale should be provided for any opinion or conclusion expressed.  

3.  The RO must also make arrangements with the appropriate VA medical facility for the Veteran to be afforded an orthopedic and neurological examination, conducted by a physician [thus, conducted by an examiner other than J.L., NP-C, the nurse practitioner who conducted the March 2008 and January 2011 VA examinations] for the purpose of determining to what extent the Veteran's service-connected bilateral ankle disabilities, lumbar and thoracic spine disabilities, left lower extremity radiculopathy, and right lower extremity radiculopathy, provide limitations on his ability to obtain employment.  The claims folder and a copy of this remand must be made available for review in conjunction with the examination.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following:     

Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected bilateral ankle disabilities, lumbar and thoracic spine disabilities, left lower extremity radiculopathy, right lower extremity radiculopathy, and/or his service-connected depression, tinnitus, and bilateral hearing loss, alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  [Emphasis added.]  The Board notes that the Veteran has completed 12 grades of school, and his occupational history includes being a rancher, construction worker, and welder.           

If the examiner concludes that the Veteran is capable of sedentary or partial sedentary work, he/she must specifically reconcile that opinion with the Veteran's employment history which only involves manual labor.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

A rationale should be provided for any opinion or conclusion expressed.  

4.  The RO must also make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological and ENT (ears, nose, throat) examinations for the purpose of determining to what extent the Veteran's service-connected tinnitus and bilateral hearing loss provide limitations on his ability to obtain employment.  The claims folder and a copy of this remand must be made available for review in conjunction with the examination.  All indicated tests must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiner must provide an opinion on the following:  

Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss and/or tinnitus, alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  [Emphasis added.]  The Board notes that the Veteran has completed 12 grades of school, and his occupational history includes being a rancher, construction worker, and welder.           

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

A rationale should be provided for any opinion or conclusion expressed.  

5.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).









_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


